Citation Nr: 1326028	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  10-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to January 1960.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In February 2012, July 2012, and January 2013, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) for additional development.  The claim has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence of record does not establish that the Veteran experienced symptoms of a chronic psychosis during service or continuous symptoms of a psychosis since separation from service.

2. The evidence of record does not establish that a psychosis manifested to a compensable degree within one year from the date of separation from service.

3. The probative, competent evidence of record does not demonstrate that an acquired psychiatric disorder is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that VCAA notice as required by 38 U.S.C. § 5103(a) must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman, 19 Vet. App. at 486.  Here, the record shows that a December 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. 473.

Additionally, the Board finds the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, identified private treatment records, and Social Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In February 2012, the Board remanded the Veteran's claim for additional development, to include obtaining all VA treatment records relied upon by the January 2010 VA examiner.  In addition, the Board instructed that the AMC seek to obtain relevant private treatment records from Glenwood Hills Hospital, the Metropolitan Medical Center, and any additional private physicians identified by the Veteran.  Finally, the Board remanded the claim for an additional VA examination and opinion based upon all the evidence of record.  In February 2012, the AMC sent the Veteran a notice letter requesting that he identify any private physicians or hospitals from which he received treatment and submit a VA Form 21-4142 for each private physician, Glenwood Hills Hospital, and Metropolitan Medical Center.  The evidence does not show that the Veteran responded to the notice letter.  Additional VA treatment records were obtained, and the Veteran underwent VA examination in March 2012.  In this respect, the record shows that the January 2010 and March 2012 VA examiners reviewed the Veteran's claims file, to include his service treatment records, VA treatment records, and private treatment records, noted the reports of his in-service symptoms, events, and treatment for psychiatric symptoms, completed psychological examinations, and provided complete opinions with adequate rationale in support thereof.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds the VA examinations and opinions to be sufficient and adequate for purposes of determining service connection.  

In July 2012, the Board again remanded the Veteran's claim for further development.  The Board instructed that the AMC contact the Veteran and request that he provide the names and addresses for the Argonaut Insurance Company and relevant adjudicatory body with which he had filed a worker's compensation claim.  Accordingly, the AMC sent the Veteran a notice letter in July 2012 requesting the identified information.  The evidence does not show that the Veteran responded to the request, and a July 2013 brief submitted by the Veteran's representative does not indicate the Veteran has any further evidence to submit.  Finally, in January 2013, the Board remanded the Veteran's claim to obtain and associate with the record all outstanding mental health treatment records from the St. Cloud VA Medical Center dated from November 4, 2009 to the present.  The Veteran's Virtual VA file includes VA treatment records dated from November 2009 through January 2013.  For the reasons stated above, the Board finds the AMC substantially complied with the February 2012, July 2012, and January 2013 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to a veteran's fear of hostile military or terrorist activity.  75 Fed. Reg. 39,843 (2011).  The regulatory revision is applicable to a claim for service connection for PTSD that was received on or after July 13, 2010; received before July 13, 2010, but has not been decided by a regional office as of that date; appealed to the Board on or after July 13, 2010; appealed to the Board before July 13, 2010, but not decided by the Board as of that date; or pending before VA on or after July 13, 2010, because the Court vacated a Board decision on the application and remanded it for adjudication.  Id.  The Board notes the Veteran's claim is affected by the amended regulation.

The Board is to consider all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record").  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A November 1957 service treatment record indicates the Veteran complained of being unable to sleep and feeling anxious.  The record shows he reported family problems.  A December 1957 service treatment record reflects a notation of nerves.  A December 1957 psychiatric clinical record demonstrates a diagnosis of anxiety reaction, acute, moderate, manifested by difficulty in expressing anger and frustration, which appeared as acute anxiety attack.  The Veteran reported that around February 1957, he began having difficulties with his wife who remained in the States while he served overseas.  The Veteran reported that his wife had eventually run off and that at night he occasionally had sudden attacks of palpitation of the heart, tenseness of the muscles, and urges to get up and smash his wall locker.  The physician felt that the Veteran would continue to have some anxiety due to his wife's leaving and the frustration of being unable to act while stationed overseas.

An April 1958 separation and re-enlistment report of medical history shows the Veteran reported having a history of nervous trouble.  It was noted that the Veteran was sent to the 7100th Air Force Hospital in 1958 for nervousness but was not hospitalized.  The record shows the Veteran had no complications or sequela.  On examination in April 1958, the Veteran was found psychiatrically normal.  The Veteran denied a history of nervous trouble on a January 1960 report of medical history, and he was psychiatrically normal on examination at the time of separation from service.  

An April 1970 private treatment record indicates the Veteran had symptoms of anxiety apparently manifested by excessive drinking of water and excessive urination.  The Veteran reportedly could not sleep at night.  

An August 1971 private treatment record from Dr. W. R. Goodchild indicates the Veteran was admitted to the hospital because of acute agitation and depression.  It was noted that the Veteran had several previous admissions for depression and that on one of those admissions the diagnosis of some early organic brain syndrome, posttraumatic, was made.  One month prior the Veteran was discharged following a depressive episode due to finding out that the union at Hennepin County General Hospital had voted to not accept him back in the ambulance service.  In addition, the Veteran found out that his wife was planning a divorce due to his irritability, inactivity, and lack of productivity.  The physician diagnosed depressive reaction, agitated type; organic brain syndrome, posttraumatic; and low back syndrome, posttraumatic.  

In December 1971, Dr. Goodchild stated that it was his clinical impression that the Veteran was suffering from posttraumatic neurosis with probable underlying depression.  Dr. Goodchild noted that in February 1970, the Veteran was involved in an automobile accident.  Dr. Goodchild stated that he believed the Veteran's neurosis was directly related to this accident and subsequent physical injuries of a prolonged nature, a deep-seated but rather realistic fear of again placing himself in a situation of a similar type of accident, and most importantly, his frustrated attempts to again be gainfully employed.  Dr. Goodchild found there was no evidence that the Veteran had any manifest emotional disorder prior to his accident as evident by his ability to work, his period of service, and absence of psychiatric treatment.

Records from the Social Security Administration reflect that the Veteran received disability benefits from February 1970 to July 1975 for depressive reaction, agitated type, and organic brain syndrome, posttraumatic. 

VA treatment records from November 2009 show that the Veteran reported being extremely tearful since his service in 1957 and stated that it had become much worse after his ambulance motor vehicle accident in the late 1960s, early 1970s.  The Veteran reportedly believed that he had PTSD secondary to the ambulance motor vehicle accident.  He also stated that his depression diagnosed during service was due to his marital problems.  The VA nurse practitioner noted that the Veteran had gone 40 years without psychiatric care and diagnosed mood disorder with anxiety and depressed mood.  Additional November 2009 VA treatment records show the Veteran reported that his depression began shortly after his first marriage and indicated having excessive stress related to his wife having extramarital affairs.  The Veteran also reported that he was involved in a serious motor vehicle accident while in the military which left him brain damaged.  An additional November 2009 VA treatment record shows the Veteran had a long-standing history of some psychiatric problems and had been diagnosed with PTSD at one point in time.  The impression was depression. 

In January 2010, the Veteran underwent VA examination in connection with his claim.  The VA examiner reviewed the Veteran's claims file, to include his service records and VA treatment records, and performed a psychiatric evaluation.  The VA examiner diagnosed depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  With respect to trauma, the Veteran reported that the only anxious time he had during service was when they were on B26s and did not know where they were going.  Upon review, the VA examiner opined that the Veteran's current disability was not at least as likely as not due to or aggravated by a service injury.  The VA examiner noted the in-service notation of an acute anxiety reaction as a result of circumstances regarding his marriage and explained that this diagnosis was generally understood to reflect a temporary mental health condition not likely to lead to permanent disability.  Further, the VA examiner noted that there was no indication that the Veteran received any on-going mental health treatment after his initial two in-service medical visits.  The VA examiner found that a more significant injury had occurred after service when the Veteran was employed as a medic and involved in an automobile accident.  The VA examiner stated this did not appear to be a service-related condition.  

In a September 2010 written statement, the Veteran reported that while stationed in Germany in 1957 or 1959 he had received a Dear John letter from his new wife.  He stated that he completely fell apart and reported to the base hospital, which shipped him to USAFE General Hospital.  He met with two psychiatrists there who sent him back to Hahn Airbase with a diagnosis of anxiety complex.  The Veteran also reported that in the late 1960s he was involved in an automobile accident while working as a passenger medic.  He stated that he received injuries of acute traumatic fibrocitus and organic brain damage.  The Veteran also asserted that he was diagnosed with PTSD.  

In October 2010, the Veteran submitted an additional written statement in support of his appeal.  The Veteran asserted that when he returned to Hahn Airbase in Germany his medical records showed a diagnosis of anxiety complex.  After that, his life turned into a living hell.  He reported that his wife's habit of infidelity and their subsequent divorce was devastating and that he had spent several hospitalizations at Glenwood Hospital following service.  

The Veteran underwent a VA mental health neuropsychological consultation in November 2010.  The November 2010 nurse practitioner diagnosed cognitive disorder, not otherwise specified; major depressive disorder by history; and anxiety disorder by history.  The Veteran reported that his problems began 40 years ago when he went into the service.  He stated that he was stationed in Germany when his wife sent him a Dear John letter that emotionally destroyed him.  The Veteran reported that he was psychiatrically evaluated on base and then flown to Wiesbaden, Germany where he was diagnosed with anxiety complex.  He also reported that following service he became a paramedic where he "saw everything."  The VA nurse practitioner noted that there was no documentation of PTSD in the medical records, although the Veteran reported that he was diagnosed with it during service and following his motor vehicle accident.  

In May 2011, the Veteran reported that he did not seek psychiatric treatment immediately following service because he could not afford physicians, medications, and hospital stays.  

In March 2012, the Veteran underwent additional VA examination in conjunction with his claim.  The VA examiner found that the Veteran had a diagnosis of PTSD that conformed to DSM-IV criteria and also diagnosed major depressive disorder, recurrent, moderate.  The VA examiner also noted that the Veteran had a diagnosed traumatic brain injury (TBI).  The VA examiner found it significant that although the Veteran was treated for acute anxiety reactions during times of significant stress during service, medical examination and reports of medical history dated in April 1958 and January 1960 show normal neurologic and psychiatric examinations.  From this the VA examiner inferred that the anxiety reactions were relatively short-lived and were not noteworthy features of his psychological functioning at the times of the examinations.  In addition, medical records indicated that a pivotal ambulance motor vehicle accident in which the Veteran was injured and received a TBI occurred in February 1970.  The VA examiner also noted the letter from Dr. Goodchild and his findings that the Veteran's neurosis was directly related to the accident and subsequent physical injuries.  

The Veteran's identified primary stressor during service was his wife cheating on him back home when he was stationed in Germany.  In addition, the Veteran reported a stressor of being threatened with a court martial during service, although the charges were eventually dropped.  The VA examiner found these stressors did not meet Criterion A for a diagnosis of PTSD and were not related to the Veteran's fear of hostile military or terrorist activity.  Rather, the VA examiner stated that the Veteran's stressors involving a motor vehicle accident and experiences working as a civilian paramedic met Criterion A for a diagnosis of PTSD but were not related to his fear of hostile military or terrorist activity.  The VA examiner opined that the only stressor which contributed to the Veteran's PTSD diagnosis was the motor vehicle accident.  

The VA examiner also stated that the January 2010 VA examination report was highly accurate and informative.  However, the VA examiner found that PTSD was the appropriate anxiety disorder diagnosis as the Veteran had a traumatic experience following service which met Criterion A.  Therefore, the Veteran's PTSD diagnosis was related to civilian trauma and not in any way to his military service.  The VA examiner also reported that the Veteran's diagnosis of major depressive disorder, recurrent, moderate, was related to losses and issues in civilian life and not in any way to military service.  As a result, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner reported that the opinion was based on the medical (psychiatric) explanation of the basis of the relationship, given the Veteran's history of trauma and his symptoms picture as reflected in the clinical interview, psychiatric testing, and records review.  The VA examiner opined that it was more likely than not that the Veteran fully recovered from the anxiety reaction he suffered during service at the time of significant marital infidelity, conflict, and disorder.  Based on the evidence, the VA examiner found the most likely etiology of both PTSD and depression was the motor vehicle accident in 1970 and that these disorders were then exacerbated by subsequent life events and losses and by impaired coping abilities as a result of the TBI.  The VA examiner opined that these problems were not related to the Veteran's military service.

VA treatment records and private treatment records demonstrate multiple diagnoses of acquired psychiatric disorders, to include major depressive disorder, PTSD, and anxiety disorder, during the pendency of the appeal, and as such, the Board finds the Veteran has established a current disability for the purpose of service connection.  In addition, service treatment records document complaints of nerves and anxiety during active duty, and a December 1957 psychiatric clinical record demonstrates a diagnosis of anxiety reaction, acute, moderate.  Therefore, there is some evidence of psychiatric symptoms during service.  

However, the Board finds the service treatment records do not demonstrate that the Veteran experienced chronic symptoms of a psychosis or acquired psychiatric disorder during service.  On examination in April 1958 and January 1960, the Veteran's neurological and psychological systems were normal.  In addition, the Veteran denied a history of nervous trouble on a January 1960 report of medical history.  Furthermore, in January 2010, the VA examiner explained that the diagnosis of an acute anxiety reaction was generally understood to reflect a temporary mental health condition not likely to lead to permanent disability.  In addition, the VA examiner found it was significant that there was no indication that the Veteran received any on-going mental health treatment during service after his initial two medical visits.  Likewise, the March 2012 VA examiner found that it was more likely than not that the Veteran fully recovered from the anxiety reaction he suffered during service at the time of significant marital infidelity, conflict, and disorder.  The VA examiner inferred that the anxiety reactions were relatively short-lived and were not noteworthy features of his psychological functioning at the times of the examinations.
  
Additionally, the Board finds that the clinical evidence of record does not demonstrate that a psychosis manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's separation examination was negative for any neurological or psychological abnormalities, and the first private treatment records showing psychiatric treatment following service are dated in 1970, 10 years following separation from service.  As such, the Board finds the Veteran is not entitled to service connection for a psychosis or acquired psychiatric disorder on a presumptive basis.

In this respect, the Board acknowledges that in some circumstances, if there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In this respect, the Veteran asserts that he has suffered from psychiatric symptoms since the initial in-service event.  The Veteran is competent to testify to matters within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, while the Veteran's statements are competent evidence of events and symptomatology, the Board must also determine whether such evidence is credible.  Id.  In this respect, the evidence of record does not support the Veteran's statements regarding his symptoms during and since active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As noted above, although service treatment records demonstrate the Veteran sought treatment for anxiety and nerves in 1957 and 1958, the Veteran's neurological and psychological systems were normal in April 1958 and January 1960.  In addition, the Veteran denied a history of nervous trouble on a January 1960 report of medical history.  Further, the evidence indicates that the Veteran did not seek treatment for an acquired psychiatric disorder until he was involved in a motor vehicle accident in 1970, 10 years following his separation from service.  A lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment for an acquired psychiatric disability weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  Therefore, the Board finds that the Veteran's statements as to his psychiatric symptoms during and following service are not supported by the evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Finally, Dr. Goodchild found there was no evidence that the Veteran had any manifest emotional disorder prior to his motor vehicle accident as evident by his ability to work, his period of service, and absence of psychiatric treatment.  As a result, the Board finds the Veteran has not established a continuity of symptomatology for the purpose of service connection.  

Additionally, the competent, medical opinions of record do not support a relationship between the Veteran's current acquired psychiatric disorders and active duty, to include any injury or event therein.  Here, the Board finds the opinions provided by Dr. Goodchild, the January 2010 VA examiner, and the March 2012 VA examiner more probative than the Veteran's assertions.  First, Dr. Goodchild's analysis indicates that he was aware of the Veteran's history of psychiatric symptoms and treatment, to include his periods of service and intervening motor vehicle accident.  As such, the Board finds Dr. Goodchild's negative opinion carries some probative value.  

In addition, the evidence demonstrates that the VA examiners reviewed the Veteran's relevant medical history and his lay testimony concerning in-service and post-service symptoms.  The VA examiners also provided opinions as to the clinical findings and an adequate rationale for the opinions stated, relying on and citing to the records reviewed and pertinent medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the January 2010 VA examiner opined that the Veteran's current disability was not at least as likely as not due to or aggravated by a service injury.  Rather, the January 2010 VA examiner found that a more significant injury occurred after service when the Veteran was employed as a medic and was involved in an automobile accident.  The VA examiner opined that this did not appear to be a service-related condition.  In addition, although the March 2012 VA examiner diagnosed PTSD, the VA examiner found the reported in-service stressors did not meet Criterion A for a diagnosis of PTSD and were not related to the Veteran's fear of hostile military or terrorist activity.  Rather, the March 2012 VA examiner opined that the Veteran's PTSD and major depressive disorder were related to civilian trauma and not in any way to his military service.  As a result, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

Although the Veteran asserts that his current acquired psychiatric disorders are related to in-service events, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of acquired psychiatric disorders, to include major depressive disorder, PTSD, and anxiety disorder.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of an acquired psychiatric disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that the relationship between an acquired psychiatric disorder and in-service trauma is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Therefore, the Board finds that the probative, competent opinions of record are negative to the Veteran's claim.  Only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


